[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 380 
It does not appear from the record why these injunction orders were held to have been "irregularly and improperly granted." It may be that the judge holding the terms at which they were vacated was of the opinion subsequently expressed at a General Term (Schell v. The E.R. Co., 51 Barb., 368), that such an order could not be granted by a judge in an action pending in one judicial district to restrain the proceedings involving the same subject-matter between the same parties pending in another judicial district. That it can is now settled. (The E.R.R. Co. v. Ramsey, 45 N.Y., 637.) While the common-law and equity courts were separate tribunals in this State, a court of law did not hold a party to a suit pending in it who should proceed in his suit in violation of an injunction of a court of chancery as even irregular in his practice, but left him to the sufficient power of that court to vindicate its own authority. (Grazebrook
v. McCreedie, 9 Wend., 437, 442.) And now that law and equity are separately administered by the same tribunal, each judge having equal power, as well to grant as to vacate an injunction order, it does not follow that a judge holding a purely law court is divested of his jurisdiction to proceed in *Page 382 
an action pending in it, because of an order made by another judge of the same court, in the exercise of his equity powers, forbidding a party in a law suit from further prosecuting his action. A judge at Circuit would, doubtless, if the existence of such an order should be properly brought to his knowledge, heed it; and would not, unless under very extraordinary circumstances, permit a party to disregard it. It does not appear in this case that the judge holding the Circuit was informed of the existence of this order; or, being informed, he did not make it a condition of his hearing the cause that the bank should not proceed to judgment in it until the order should be vacated; but, whether he knew or did not know that such an order existed, he had jurisdiction of the subject-matter and of the parties, of which he was not ousted by an order directing the bank to refrain from the further prosecution of its actions. That order was not operative upon the court, but upon the bank, who, unless purged of its contempt, might have been compelled to relinquish all advantage of its proceedings subsequent to the service of the order. The judgments were not void.
This renders the examination of other questions involved unnecessary, as the order of reversal must, upon this ground, be affirmed.
All concur.
Order affirmed, and judgment absolute ordered against plaintiff.